DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24 are pending.
Claims 1-24 are rejected.
Drawings
The drawings were received on 18 December 2017.  These drawings are objected to.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. See Figures 1-4. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Alternatively the applicants may provide black and white replacement drawings for Figures 1-4.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 18 December 2017 has been entered into the application file.
Claim Interpretation
Regarding the sequence of operations in independent claims 1, 9, and 17, the symbols r[0X] has been interpreted as equivalent to r[X], where X is any integer.
The closest prior art is MacIsaac et al. (PLOS ONE vol. 9, article e113937 (2014)). MacIsaac et al. shows determining genes whose expression affects response to anti-TNF biologics. MacIsaac et al. does not identify SEQ ID NOS: 2 or 3, or genes named C1orf105 or KCTD4 as genes whose expression affects response to anti-TNF biologics.
Claims 1-24 are interpreted to require a treatment step of administering a TNF inhibitor to a responsive subject. However the treatment step is not considered to be a practical application of the recited abstract idea in independent claim 1, 9, and 17 that determines whether a subject is a responsive subject because the claims do not require that the subject is determined to be a responsive subject. If independent claims were amended to require identification of a responsive subject then the treatment step would be considered to be a practical application of every embodiment of the claimed subject matter, and consequently the claims would be patent-eligible under step 2A prong 2 according to the Office 101 guidance.
The MPEP revision of June 2020 [R-10.2019] includes revised guidance for patent eligibility under 35 U.S.C. 101 and includes flow charts showing current USPTO steps 2A prong one, 2A prong two, and 2B for analysis of claims.
	At step 2B of the 101 analysis a combination of additional elements that is not routine or conventional is considered to be establish that significantly more than the recited judicial exception is in the claimed subject matter. Independent claims 1, 9, and 17 comprise an additional element of determining in subject expression levels of SEQ ID NOS: 2 and 3 and also an additional element of treating the subject with a TNF inhibitor. The combination of the two additional elements in independent claims 1, 9, and 17 is not routine or conventional. Therefore at step 2B the all claims of the instant claimed subject matter have been determined to be patent-eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for recitation in step 2 of the sequence of operations the term “r[[1]” because the term is not previously determined in the steps of operations or otherwise defined in the claim. Claims 2-8 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1.
Independent claims 1, 9, and 17 are indefinite for recitation in the final treatment step of “the responsive subject” because the claim has a conditional identification of a subject as a responsive subject without requiring a positive result of identifying a responsive subject. The rejection would be overcome by amending the claims to require a step of treating a responsive subject. For the purpose of examination the claims have been interpreted as requiring a step of treating a responsive subject. Claims 2-8, 10-16, and 18-24 are rejected for the same reason as claims 1, 9, and 17 because they depend from claims 1, 9, and 17 and fail to remedy the indefiniteness of claims 1, 9, and 17.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631